Citation Nr: 0403180	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU) for the period from August 30, 1996, to 
March 12, 2002.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
December 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the RO, 
which assigned a TDIU rating, effective on March 12, 2002.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  Beginning on the date of the grant of service connection 
or August 30, 1996, the paranoid schizophrenia is show to 
have been productive of a disability picture that more nearly 
approximated that of severe social and industrial impairment 
with the veteran being precluded from securing and 
maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of initial TDIU rating 
beginning on August 30, 1996 have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examinations, clinical records, and Social 
Security Administration disability examinations on file are 
sufficient to resolve the matter in the veteran's favor.  


II.  Entitlement to a TDIU.

The record reflects that, in a statement received by the RO 
on August 30, 1996, the veteran indicated that he wished to 
reopen a previously denied claim of service connection for a 
psychiatric disability.  Shortly thereafter, in an October 
1996 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  He subsequently appealed that decision.  

In March 1998, the Board determined that new and material 
evidence had been submitted and remanded the reopened claim 
of service connection for additional development.  

Eventually, in August 2001, the RO granted entitlement to 
service connection for paranoid schizophrenia and assigned a 
50 percent evaluation, effective on August 30, 1996.  

The RO also assigned a 70 percent evaluation, effective on 
April 14, 2001.  The RO concluded that an increased 
evaluation was warranted on that date due to findings noted 
in the report of an April 2001 VA examination.  

In the August 2001 rating decision, the RO also denied 
entitlement to a TDIU, and the veteran subsequently perfected 
an appeal as to that issue.  However, in a September 2002 
rating decision, the RO granted entitlement to a TDIU, 
effective on March 12, 2002.  

The RO essentially concluded that it was not until this date 
that it could be determined that the veteran had been 
rendered unemployable solely as a result of his service-
connected psychiatric disability, rather than as a result of 
non service-connected disabilities.  

The veteran is now seeking entitlement to a TDIU for the 
period from August 30, 1996, which is the date on which he 
filed his initial claim.  

The Board notes that the veteran never filed a distinct claim 
of entitlement to TDIU; however, this matter was first 
adjudicated by the RO in the same rating decision in which it 
awarded entitlement to service connection for paranoid 
schizophrenia.  

Thus, the Board finds that this appeal is one which arose out 
of the RO's grant of service connection and the initial 
assignment of a disability rating for paranoid schizophrenia.  

Therefore, although the RO has characterized this appeal as a 
claim for an earlier effective date, the Board believes that 
it is more appropriately treated as a disagreement with an 
initial assignment of a disability evaluation.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  If there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be at least 70 percent.  38 C.F.R. 
§ 4.16(a).  

A claim for a total compensation rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  

Having reviewed the complete record, and for the reasons and 
bases set forth hereinbelow, the Board finds that the 
service-connected paranoid schizophrenia is shown to have 
produced a disability picture that more nearly approximated 
that of severe social and industrial incapacity with the 
veteran being precluded from following a substantially 
gainful occupation since August 30, 1996.  

In this regard, the Board notes that the veteran was 
apparently awarded entitlement to disability benefits by the 
Social Security Administration (SSA) in September 1991.  
Initially, this award appears to have been based on a 
determination that the veteran was unemployable due to 
multiple disabilities, including lung cancer and 
schizophrenia.  

In fact, medical records contained in his SSA file show that 
his lung cancer was considered to be the disability that most 
directly resulted in his unemployability at the time of the 
1991 decision.  However, subsequent medical records also 
reveal that, by 1994, the veteran's cancer had been 
successfully treated.  

In March 1994 of that year, the veteran was hospitalized for 
treatment of his schizophrenia.  In the report of that 
hospitalization, it was noted that his chronic schizophrenia 
had gotten worse over the past several years, and that he was 
showing loose associations of thought disorder in terms of 
blocking, difficulty with memory and concentration, and 
auditory hallucinations.  The examining physician also 
determined that he was suffering from dementia as a result of 
his schizophrenia.  

Thereafter, the veteran was again hospitalized in April 1994.  
At that time, he was found to be suffering from 
schizoaffective psychosis with possible onset of Alzheimer's 
disease.  However, subsequent medical records are negative 
for any evidence that a diagnosis of Alzheimer's disease was 
established.  

In this regard, the Board found the most probative evidence 
to be the report of a May 1995 disability examination 
arranged by SSA.  In the report of that examination, it was 
noted that the veteran had been experiencing auditory and 
visual hallucinations, and that his intelligence and 
functional level were found to be impaired.  

The examiner noted that he was markedly impaired in his 
ability to relate to others, markedly restricted in his daily 
activities, and markedly constricted in his thought 
processes.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 31, which was consistent with some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

In view of the foregoing, the Board believes that, by 1995, 
the veteran's award of SSA disability benefits appears to 
have been based entirely on impairment caused by his paranoid 
schizophrenia.  The Board finds this interpretation of the 
record to be consistent with a Form SSA-833, Cessation or 
Continuance of Disability Determination and Transmittal, 
dated in May 1995, which shows that the veteran's primary 
diagnosis was listed as schizophrenia, paranoid, and other 
functional psychotic disorders.  No secondary diagnosis was 
noted.  

The record reflects that, over the next several years, the 
veteran continued to receive treatment for his schizophrenia 
from Dr. R.D., his private physician.  A review of his 
records show that, on several occasions between 1998 and 
2000, that physician assigned GAF scores ranging from 41 to 
50, which are consistent with a finding of serious symptoms 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter, supra.  

Thereafter, in April 2001, the veteran underwent a VA mental 
disorders examination in which it was noted that there had 
been a decline in cognitive function over the years.  The 
examiner concluded that, in terms of his flexibility and 
reliability in an industrial setting, he was seriously 
occupationally impaired; and that his social adaptability and 
interactions with others was moderately to seriously 
impaired.  The examiner assigned a GAF score of 48, which, as 
noted hereinabove, is consistent with a finding of serious 
symptoms or serious impairment in social or occupational 
functioning.  

The Board believes that the aforementioned evidence is 
supportive of a finding that the veteran has been unable to 
secure or maintain substantially gainful employment since 
August 1996 as a result of his service-connected paranoid 
schizophrenia.  

For example, although Dr. R.D. noted GAF scores ranging from 
41 to 50 on several occasions while treating the veteran, it 
appears that the physician also assigned GAF scores ranging 
from 51 to 60 on other occasions in 1997 and 1998 as well, 
which are consistent with findings of only moderate 
symptomatology or moderate difficulty in social or 
occupational functioning.  

In addition, the veteran also underwent a VA mental disorders 
examination in March 1997 and a VA psychological evaluation 
in April 1997 in which both of these examiners appear to 
express some doubt as to the severity of the veteran's 
symptomatology resulting from his service-connected 
disability.  

Notwithstanding these findings, the Board believes that there 
is sufficient evidence supporting the view that the veteran 
has been unable to secure or maintain employment since August 
1996 as a result of his service-connected disability.  

Therefore, the Board finds that an effective date of August 
30, 1996, is warranted for the grant of his TDIU.  

The Board recognizes that the RO has assigned an effective 
date of April 14, 2001, for the grant of a 70 percent 
schedular evaluation for the veteran's paranoid 
schizophrenia, and that he has been assigned a 50 percent 
evaluation for the period from August 30, 1996, to April 14, 
2001.  Thus, he fails to meet the percentage requirement of a 
60 percent evaluation for a single disability, as set forth 
in 38 C.F.R. § 4.16, for the period prior to April 14, 2001.  

However, having reviewed the record, the Board believes that 
the credible and probative evidence of record also supports 
the assignment of a 70 percent disability rating since August 
30, 1996, under the schedular criteria in effect at the time 
that he filed his claim for service connection.  

In particular, in view of the evidence discussed in detail 
hereinabove, the Board believes that the veteran's paranoid 
schizophrenia has been shown to have been productive of 
severe impairment of social and industrial adaptability.  
38 C.F.R. § 4.132, Diagnostic Code (DC) 9203 (1996).  For 
this reason, the Board concludes that the veteran did meet 
the percentage requirements necessary for an award of TDIU 
beginning on August 30, 1996 or the effective of the grant of 
service connection.  



ORDER

An initial TDIU rating beginning August 30, 1996 is granted, 
subject to the regulations governing the payment of VA 
monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



